          Case 3:16-md-02741-VC Document 13696 Filed 09/10/21 Page 1 of 3




                               UNITED STATES DISTRICT COURT

                            NORTHERN DISTRICT OF CALIFORNIA


   IN RE: ROUNDUP PRODUCTS                             MDL No. 2741
   LIABILITY LITIGATION
                                                       Case No. 16-md-02741-VC


   This document relates to:                           ORDER DENYING PLAINTIFF'S
                                                       MOTION TO REMAND
   Roybal v. Monsanto Company et al.,
   Case No. 20-cv-06235                                Re: Dkt. No. 7



          Roybal filed this lawsuit in state court against Monsanto, Wilbur-Ellis Nutrition, Wilbur-

Ellis Company, and 100 unnamed Doe defendants. On the face of the complaint, there is not

complete diversity between the parties: Roybal is a California citizen, and Wilbur-Ellis Nutrition

and Wilbur-Ellis Company are both based in California. But Monsanto removed the case to

federal court under the theory that the non-diverse defendants were fraudulently joined. Roybal

contests this characterization and seeks to remand the case to state court. Because Wilbur-Ellis
Nutrition and Wilbur-Ellis Company were fraudulently joined, Roybal’s motion to remand is

denied.

          The doctrine of fraudulent joinder applies when a non-diverse defendant’s joinder is a

“sham”—that is, when a party is joined “without any reasonable basis in fact and without any

purpose to prosecute the action in good faith.” Wilson v. Republic Iron & Steel Co., 257 U.S. 92,

92 (1921). There are two ways to establish fraudulent joinder: “(1) actual fraud in the pleading of

jurisdictional facts, or (2) inability of the plaintiff to establish a cause of action against the non-

diverse party in state court.” Grancare, LLC v. Thrower by and Through Mills, 889 F.3d 543,
548 (9th Cir. 2018) (quoting Hunter v. Philip Morris USA, 582 F.3d 1039, 1044 (9th Cir. 2009)).
        Case 3:16-md-02741-VC Document 13696 Filed 09/10/21 Page 2 of 3




       1. Monsanto has provided a sworn declaration stating that Wilbur-Ellis Nutrition did not

come into existence until September 2015 and that, moreover, it has never manufactured,

distributed, or sold Roundup. Roybal does not dispute these claims or present any evidence to the

contrary. Since Roybal’s claims against Wilbur-Ellis Nutrition arise out of her exposure to

Roundup between 1978 and 2004—well before Wilbur-Ellis Nutrition was formed—there is “no

possibility” that Roybal can prevail on these claims. Id.

       2. Monsanto has also provided sworn declarations stating that Wilbur-Ellis Company

markets and distributes Roundup in the agricultural and professional markets only—not the

residential market. Since Roybal’s Roundup exposure occurred through residential use,

Monsanto argues that Wilbur-Ellis Company could not have had any role in marketing or

distributing the Roundup at issue here.

       Roybal attempts to rebut Monsanto’s evidence by pointing to Wilbur-Ellis Company’s

filings with the Secretary of State, in which it describes its “type of business” as “trade,” and

statements on Wilbur-Ellis Company’s website describing the company as a “leading

international marketer[] and distributor[]” and “one-stop-shop.”1 That Wilbur-Ellis Company

characterized itself vaguely in state filings and on its website is insufficient, on its own, to

undermine Monsanto’s declarations.

       Roybal additionally argues that, even in the absence of any contesting evidence, she must
prevail on her motion because Wilbur-Ellis Company is a “massive company with massive

reach” that may have distributed Roundup to an entity that then sold it to Roybal. This

speculation, without any evidentiary support, is insufficient to overcome the clear and

convincing evidence that Wilbur-Ellis Company did not market or distribute Roybal’s Roundup.


1
 In its briefing, Roybal refers to Wilbur-Ellis Company’s 2015 Statement of Information filed
with the California Secretary of State. However, Roybal has only attached Wilbur-Ellis
Company’s 2012 Statement of Information, which does not support her argument. In its 2012
Statement of Information, Wilbur-Ellis Company describes its “type of business” as “Distr –
Agricultural Chemicals.” In its 2015 Statement of Information, however, Wilbur-Ellis Company
describes its type of business as “Trade.” Even if Roybal had attached the correct document, it
would not make a difference: neither filing is sufficient to establish a factual dispute.


                                                   2
        Case 3:16-md-02741-VC Document 13696 Filed 09/10/21 Page 3 of 3




See Martinez v. McKessen Corporation, 2016 WL 5930271, at *3 (S.D. Cal. Apr. 7, 2016).

        The burden to establish fraudulent joinder is indeed a “heavy” one. Grancare, 889 F.3d at

548. But that does not mean the Court must close its eyes to reality—particularly given the

experience the Court has gained throughout the course of this MDL. Roybal is not the first

plaintiff to allege conclusory claims against a local distributor or retailer in an effort to defeat

diversity jurisdiction. Indeed, Wilbur-Ellis Company itself has been joined in multiple state-court

cases against Monsanto, only to be voluntarily dismissed by plaintiffs prior to the trial. See, e.g.,

Dismissal as to Defendant Wilbur-Ellis Company, LLC, Wilbur-Ellis Feed, LLC, Pilliod v.

Monsanto Company et al., Case No. RG17862792 (Alameda County Superior Court Dec. 17,

2018); Dismissal with Prejudice of Complaint as to Defendant Gould, Wilbur-Ellis Company,

LLC, Wilbur-Ellis Feed, LLC, Johnson v. Monsanto Company et al., Case No. CGC16550128

(San Francisco Superior Court Aug. 8, 2018). In light of this context, the Court can only

conclude that Roybal’s joinder of Wilbur-Ellis Company—based on conclusory allegations,

without any supporting evidence, and in the face of Monsanto’s evidence to the contrary—is

fraudulent.

        3. Finally, Roybal cannot defeat diversity jurisdiction using Doe defendants. In

determining whether an action is diverse for the purposes of diversity jurisdiction, “the

citizenship of defendants sued under fictitious names shall be disregarded.” 28 U.S.C.
§ 1441(b)(1); see Bryant v. Ford Motor Co., 886 F.2d 1526, 1528 (9th Cir. 1989).



        IT IS SO ORDERED.

Dated: September 10, 2021
                                                ______________________________________
                                                VINCE CHHABRIA
                                                United States District Judge




                                                   3
